DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 31 March 2021 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests a wallpack light fixture comprising, in addition to other limitations of the claim, a housing including adjacent upper and lower body portions; and a plurality of heat sink fins on the back of the housing, wherein each of the heat sinks fins extends continuously and heightwise from the lower body portion to the upper body portion.
Due to their dependencies upon independent claim 1, claims 2-8 and 21 are also allowable.
Regarding independent claim 9, the prior art of record neither shows or suggests a wallpack light fixture comprising, in addition to other limitations of the claim, a housing including adjacent upper and lower body portions; and a door pivotally attached to the lower body portion at a lower end of the lower body portion, whereby the 
Due to their dependencies upon independent claim 9, claims 10-15 are also allowable.
Regarding independent claim 16, the prior art of record neither shows or suggests a wallpack light fixture comprising, in addition to other limitations of the claim, a housing including adjacent upper and lower body portions, wherein a front face at the upper body portion is disposed at an angle relative to the a rear mounting face at the lower body portion that measures from about 90 degrees to about 170 degrees.
Due to their dependencies upon independent claim 16, claims 17-19 are also allowable.
The subject housing structure described earlier is provided for securing and protecting internal components from external elements.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        5 June 2021